   4:19-cv-03072-JMG-CRZ Doc # 1 Filed: 07/18/19 Page 1 of 4 - Page ID # 1




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEBRASKA

TIM & TERESA HOPPES,                                 )
                                                     )
             Plaintiff,                              )               COMPLAINT
                                                     )
     v.                                              ) No.
                                                     )
JP MORGAN CHASE BANK                                                 )
                                                     )
             Defendant.                              )

                                PLAINTIFFS’ COMPLAINT

             TIM & TERESA HOPPES (Plaintiffs), through their attorney, alleges the

     following against JP MORGAN CHASE BANK (Defendant):

                                      INTRODUCTION

  1. Plaintiffs brings this action on behalf of herself individually seeking damages and any

     other available legal or equitable remedies resulting from the illegal actions of

     Defendant, in negligently, knowingly, and/or willfully contacting Plaintiffs on Plaintiffs’

     cellular telephone in violation of the Telephone Consumer Protection Act (hereinafter

     “TCPA”), 47 U.S.C. § 227 et seq.

                               JURISDICTION AND VENUE

  2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,

     Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740 (2012), holding that federal and

     state courts have concurrent jurisdiction over private suits arising under the TCPA.

  3. Venue is proper in the United States District Court for the District of Nebraska pursuant

     to 28 U.S.C § 1391(b) because Plaintiffs reside within this District and a substantial part

     of the events or omissions giving rise to the herein claims occurred, or a substantial part

     of property that is the subject of the action is situated within this District.
 4:19-cv-03072-JMG-CRZ Doc # 1 Filed: 07/18/19 Page 2 of 4 - Page ID # 2




                                        PARTIES

4. Plaintiffs are natural persons residing in the city of Lincoln, Nebraska.

5. Defendant is a corporation doing business in the State of New York and is a New York

   corporation with its principal place of business located in New York, New York.

6. At all times relevant to this Complaint, Defendant has acted through its agents,

   employees, officers, members, directors, heir, successors, assigns, principals, trustees,

   sureties, subrogees, representatives and insurers.

                             FACTUAL ALLEGATIONS

7. Defendant is a “person” as defined by 47 U.S.C. § 153 (10).

8. Defendant placed collection calls to Plaintiffs seeking and attempting to collect on an

   alleged debt owed.

9. Defendant placed collection calls to Plaintiffs’ cellular telephone at phone number (402)

   560-8677.

10. On or around June 14, 2018 at 7:58 a.m., Plaintiff spoke with a representative for

   Defendant at the phone number (866) 696-7693. During that conversation, Plaintiffs

   requested that the calls cease. Despite Plaintiffs’ request, the calls continued.

11. Per its prior business practices, Defendant’s calls were placed with an automated dialing

   system (“auto-dialer”).

12. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. §

   227(a) (1) to place its telephone calls to Plaintiffs seeking to collect a consumer debt

   allegedly owed by Plaintiffs, TIM & TERESA HOPPES.

13. Defendant’s calls constituted calls that were not for emergency purposes as defined by

   47 U.S.C. § 227(b)(1)(A).




                                             2
   4:19-cv-03072-JMG-CRZ Doc # 1 Filed: 07/18/19 Page 3 of 4 - Page ID # 3




  14. Defendant’s calls were placed to a telephone number assigned to a cellular telephone

     service for which Plaintiffs incurred a charge for incoming calls pursuant to 47 U.S.C. §

     227(b)(1).

  15. Defendant never received Plaintiffs’ “prior express consent” to receive calls using an

     automatic telephone dialing system or an artificial or prerecorded voice on his cellular

     telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

  16. Despite Plaintiffs’ request that Defendant cease placing automated collection calls,

     Defendant placed at least seventy-five (75) calls to Plaintiffs cellular phones.

                     FIRST CAUSE OF ACTION
NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                          47 U.S.C. § 227
  17. Plaintiffs repeats and incorporates by reference into this cause of action the allegations

     set forth above at Paragraphs 1-20s.

  18. The foregoing acts and omissions of Defendant constitute numerous and multiple

     negligent violations of the TCPA, including but not limited to each and every one of the

     above cited provisions of 47 U.S.C. § 227 et seq.

  19. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiffs are

     entitled to an award of $500.00 in statutory damages, for each and every violation,

     pursuant to 47 U.S.C. §227(b)(3)(B).

  20. Plaintiffs are also entitled to seek injunctive relief prohibiting such conduct in the future.


                  SECOND CAUSE OF ACTION
KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
                      PROTECTION ACT
                     47 U.S.C. § 227 et. seq.
  21. Plaintiffs repeat and incorporates by reference into this cause of action the allegations set

     forth above at Paragraphs 1-20.



                                                 3
     4:19-cv-03072-JMG-CRZ Doc # 1 Filed: 07/18/19 Page 4 of 4 - Page ID # 4




   22. The foregoing acts and omissions of Defendant constitute numerous and multiple

       knowing and/or willful violations of the TCPA, including but not limited to each and

       every one of the above cited provisions of 47 U.S.C. § 227 et seq.

   23. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,

       Plaintiffs are entitled an award of $1,500.00 in statutory damages, for each and every

       violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

   24. Plaintiffs are also entitled to seek injunctive relief prohibiting such conduct in the future.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against the
Defendant, and on behalf of the Plaintiffs, for the following:
           a. That an order be entered declaring the Defendant’s actions, as described above, in
               violation of the TCPA;
           b. That judgment be entered in favor of Plaintiffs against Defendant for each and
               every violation of 47 U.S.C. § 227(b)(1)(A)(iii) pursuant to 47 U.S.C. §
               227(b)(3)(B);
           c. That the Court award treble damages to Plaintiffs for each and every violation of
               the TCPA the Court deems willful and knowing; and
           d. That the Court grant such other and further relief as may be just and proper.




Dated: March 24, 2019                         RESPECTFULLY SUBMITTED,




                                      By: _______________________.




                                                  4
